Citation Nr: 1627373	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-48 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right toe disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972, and from March 1975 to June 1987.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The evidence of record, specifically the Veteran's service treatment records indicate the Veteran injured his left great toe.  This issue has not been adjudicated by the RO and is referred for appropriate disposition.

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) is addressed in the Remand portion of the decision below.


FINDING OF FACT

The probative evidence of record does not show a right toe disorder related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right toe disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A January 2009 memorandum found that the Veteran's service treatment records from his first period of active duty, from September 1969 to March 1972, were unavailable.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran reported that he was treated during active service for a fracture of his right great toe and was placed in a cast.  However, the Veteran's service treatment records are silent for a right great toe injury.  Instead, a December 1978 service treatment record noted that the Veteran dropped a pipe on his right little toe three days prior.  The diagnosis at the time was a contusion.  Additionally, a September 1979 service treatment record noted that the Veteran injured his left great toe, but there is no mention of an injury to the great toe on the right foot.  Further service treatment records are silent for any complaints or findings involving either the Veteran's right toes.  Post-service treatment records note that the Veteran was treated for left-sided "sinus tarsitis" in 2009, and bilateral plantar fasciitis was diagnosed in March 2010, but are silent regarding a diagnosed right toe disorder.  

In a December 2015 VA examination report, the examiner noted that the Veteran did not have a current diagnosis associated with the little toe of his right foot.  During the examination, the Veteran reported pain originating at the base of his right great toe.  X-rays taken during the examination revealed degenerative changes at the level of the right great toe, but the examiner noted that this had no relationship to the Veteran's claimed residuals of his right little toe.  The examiner opined that the Veteran's current right great toe condition was "less likely as not" incurred in or caused by the Veteran's right little toe injury during active service.  The rationale was that there was no evidence of chronic progressive complaints involving the right little toe.  The examiner explained that a contusion is an acute medical condition, not a chronic one.  The examiner further noted that the Veteran had no diagnosed disorder related to his right little toe.  Symptoms alone, such as pain, without an underlying cause, are not recognized by the VA as conditions warranting service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran's statements are competent evidence as to factual matters of which he had firsthand knowledge, and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran's statements regarding causation or diagnosis are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based on the above analysis, the Board finds that entitlement to service connection for a right toe disorder is not warranted.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right toe disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right toe disorder is denied.


REMAND

In a December 2015 VA examination report, the examiner opined that it was less likely than not that the Veteran's GERD was proximately due to or the result of his service connected posttraumatic stress disorder (PTSD).  The rationale was that the Veteran was diagnosed with GERD years before his diagnosis of PTSD.  In that same examination report, the Veteran reported issues with his esophageal reflex since at least 1987.  The Veteran was in active service until June 1987.  Additionally, a June 2008 treatment report stated that the Veteran had an upper gastrointestinal (GI) endoscopy in 1970 and that "something [was] scraped from the esophagus."  A new VA opinion is necessary to determine if the Veteran's current diagnosis of GERD is related to his active service.

Accordingly, the case is remanded for the following actions:

1.  An addendum opinion must be obtained from the same examiner who conducted the December 2015 VA examination, or, if unavailable, the Veteran must be afforded a new VA examination.  If the December 2015 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one must be scheduled.  The electronic claims file must be reviewed by the examiner.  

The VA examiner must state whether the Veteran's currently diagnosed GERD is related to his active military service, to specifically include complaints of esophageal reflex since 1987, during active service, and an upper GI endoscopy in 1970.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  If an examination is conducted, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The RO must review the report to ensure that the medical opinion is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


